Weight, C. J.
Tbe error assigned in tbis case, refers to tbe overruling of plaintiff’s motion for a new trial. By reference to this motion, we learn that it was based upon tbe ground, that tbe court erred in refusing certain instructions. To tbe overruling of tbe motion, plaintiff excepted, but there is nothing to show that be excepted or made any objection at tbe time tbe instructions were refused.
Held, That having failed to feast bis exceptions to tbe ruling of tbe court, in refusing said instructions, at tbe time of such refusal, it was too late to do so after verdict, and that tbis court would not inquire whether they should or should not have been given. Rollins v. Tucker, 8 Iowa, 213.
Judgment affirmed.